NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 19, 2020*
                                  Decided May 21, 2020

                                          Before
                       JOEL M. FLAUM, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       AMY C. BARRETT, Circuit Judge
No. 19-1903

GREGORY SCOTT,                                     Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Southern District of Illinois.

       v.                                          No. 3:17-cv-638-RJD

ALFONSO DAVID and BLAKE                            Reona J. Daly,
WOODS,                                             Magistrate Judge.
    Defendants-Appellees.

                                        ORDER

       Gregory Scott, formerly an Illinois prisoner, appeals the entry of summary
judgment in favor of two prison healthcare providers. Scott alleged that they were
deliberately indifferent to his health by continuing a prescription for his high
cholesterol despite his repeated complaints of discomfort. Scott later suffered a retinal
artery occlusion, leading to loss of vision in one eye, which he attributed to a reaction to
the medicine. Because Scott provides no legal argument for disturbing the district
court’s judgment in favor of the two defendants, however, we dismiss the appeal.


       *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1903                                                                          Page 2

       In a thorough opinion, the magistrate judge (presiding by consent of the parties,
see 28 U.S.C. § 636(c)) explained why the evidence would not permit a rational
factfinder to conclude that either defendant displayed deliberate indifference. Alfonso
David, a prison doctor, had limited involvement with Scott’s treatment, and there was
no evidence that Scott had told him about his alleged intolerance to the medication
before his eye injury. And Scott supplied no evidence that the nurse practitioner, Blake
Woods, provided treatment that was “blatantly inappropriate” or that Woods’s
decisions were not the product of his medical judgment. Rather, Woods testified that he
did not immediately change Scott’s treatment regimen because the risks presented by
uncontrolled cholesterol were more pressing than Scott’s complaints of body aches.
Finally, Scott lacked any evidence of a causal connection between the cholesterol
medicine and his eye injury. Scott, who was represented by counsel in the district court
but now proceeds pro se, appeals.

        Scott’s appellate brief does not comply with Federal Rule of Appellate
Procedure 28(a). His two-page submission fails to advance any argument for disturbing
the district court’s judgment. See FED. R. APP. P. 28(a)(8)(A). Instead, Scott explains why
his notice of appeal was tardy (a non-issue for our jurisdiction because the district court
granted him an extension of time), and he asserts, without any support in the record,
that a prison healthcare administrator had determined that the defendants were “at
fault” for his eye injury.

       David and Woods urge us to affirm the judgment because Scott has waived all
arguments on appeal. True, arguments that are “underdeveloped, cursory, and lack
supporting authority are waived.” Shipley v. Chicago Bd. of Election Comm’rs, 947 F.3d
1056, 1063 (7th Cir. 2020). But dismissal is the better practice when an appellant fails to
submit a minimally adequate brief. See Anderson v. Hardman, 241 F.3d 544, 545–46 (7th
Cir. 2001). We construe pro se filings liberally, but Scott provides not even a barebones
argument that he adduced sufficient evidence of deliberate indifference to withstand
summary judgment. And we “cannot fill the void by crafting arguments and
performing the necessary legal research.” Id. at 545.

                                                                                DISMISSED